PER CURIAM.

Attorney disciplinary proceeding; attorney’s license revoked by consent.

On July 20, 1984, Attorney Roy B. Evans filed with the Board of Attorneys Professional Responsibility (Board), pursuant to SCR 21.10(1), a petition for the voluntary revocation of his license to practice law. The Board reviewed that petition and recommended that the court grant it. We accept that recommendation.
In his petition, Attorney Evans, who was licensed to practice law in Wisconsin in 1979, and practices in Milwaukee, stated that he cannot successfully defend against allegations of unprofessional conduct in connection with a Board investigation of his withdrawal of client funds from his trust account and conversion of those funds to his own use, in violation of SCR 20.04 (4) and 20.50(2) (c) and (d). Attorney Evans represented a client in a personal injury claim against an insurer. The insurer settled the matter and sent Attorney Evans a check made payable to him, the client and Milwaukee county, which had a lien against the proceeds of the *43settlement, in the amount of $3,797.16, for medical services it had provided to the client as a result of her injury. Attorney Evans represented to Milwaukee county that he would pay the amount of the lien from the proceeds of the settlement check, and the county endorsed the settlement check in reliance upon that representation. Attorney Evans also represented to his client that he would apply a portion of the settlement proceeds to the county’s lien and to payment of $965.25 in medical expenses on his client’s behalf. However, Attorney Evans withdrew the funds held in his trust account to make those payments and converted the funds to his own use.
Criminal charges were filed against Attorney Evans for his conversion of client funds, and he pleaded guilty to one count of felony theft, in violation of secs. 943.20 (1) (b) and (3) (c), Stats., and was convicted and sentenced to three years’ probation. After the criminal proceeding began, Attorney Evans satisfied the county’s lien and paid his client’s medical bills. In his petition for revocation of his license, dated July 15, 1984, Attorney Evans stated that he had discontinued the practice of law and had closed his law office.
It Is Ordered that the license of Roy B. Evans to practice law in Wisconsin is revoked, effective the date of his petition, July 15,1984.
It Is Further Ordered that Roy B. Evans comply with the provisions of SCR 22.26 concerning the requirements of a person whose license to practice law has been suspended or revoked.
Ceci, J., took no part.